UNITED STATES DISTRICT COURT                                                     06/30/2021
SOUTHERN DISTRICT OF NEW YORK
IAN-CARLOS MARTINEZ,

                                    Plaintiff,                   ORDER SCHEDULING
                                                              SETTLEMENT CONFERENCE
                       -against-
                                                                19-CV-9885 (AJN) (KHP)
 NEW YORK POLICE DEPARTMENT, et al.,


                                   Defendants.


KATHARINE H. PARKER, United States Magistrate Judge.

               A settlement conference in this matter is scheduled for Monday, August 16,

2021 at 10:00 a.m. in Courtroom 17-D, United States Courthouse, 500 Pearl Street, New York,

New York. Counsel and parties are required to follow the Court’s COVID-safety protocols and

should review the Court’s website in advance of the conference for the most up to date

information.

Dated: New York, New York
       June 30, 2021
                                           SO ORDERED.


                                           ________________________________
                                           KATHARINE H. PARKER
                                           United States Magistrate Judge
